 NORTH AMERICAN AVIATION, INC.399North American Aviation,Inc.andInternational Union of Oper-ating Engineers,Local501, AFL-CIO,'PetitionerNorth American Aviation,Inc.andInternationalBrotherhoodof ElectricalWorkers,AFL-CIO,2Petitioner.Cases Nos. 21-RC-6543 and 21-RC-6545.May 2, 1961DECISION AND ORDERUpon petitions duly filed under Section 9(c) of the National LaborRelations Act, a consolidated hearing was held before Louis S. Eber-hardt, hearing officer.The hearing officer's rulings made at the hear-ing are free from prejudicial error and are hereby affirmed.Upon the entire record in these cases, the Board finds :1.The Employer is engaged in commerce within the meaning ofthe Act.2.The labor organizations involved claim to represent certain em-ployees of the Employer.'3.No question affecting commerce exists concerning the repre-sentation of employees of the Employer within the meaning of Sec-tion 9(c) (1) and Section 2(6) and (7) of the Act, for the followingreasons:The Employer is engaged in the research, development, and manu-facture of airframes, missiles, rocket engines, nuclear reactors, andcomponents parts at its various plants and facilities throughout theUnited States. Its operations in the Los Angelesarea aredividedinto five operating divisions : Los Angeles, Missile, Autonetics, Rock-etdyne, and Atomics International.IBEW seeks a unit composed of all research and development em-ployees at the Employer's Atomics International division. IUOEseeksa unit of all unrepresented production and maintenance em-ployees at the Employer's Santa Susana facility.'Both UAW andthe Employer contend that the requested units are inappropriate andthat both petitions should be dismissed.With respect to the IBEW petition, there are 362 employees inthe unit requested.These employees are engaged mainly in themachiningand fabrication of nuclear reactors and related laboratoryapparatus.All of these employees work for the Atomics Interna-'Herein called IUOE.8Herein called IBEW.8International Union,United Automobile,Aircraft and Agricultural Implement WorkersofAmerica,AFL-CIO(herein called UAW), intervened on the basis of a showing ofinterest.ADuring the course of the hearing, the petition of the International Welders Union,requesting a unit of all welders at Santa Susana,which had been consolidated with theother petitions,was severed upon the signing of an agreement for consent election be-tween the Employer and the Welders.Thereupon,IUOE and IBEW amended their peti-tions to exclude welders.131 NLRB No. 52. 400DECISIONS OF NATIONAL LABOR RELATIONS BOARDtional division, 187 of them at Santa Susana, and the rest at CanogaPark, which is about 8 miles from Santa Susana. The Santa Susanaemployees do not work together, but work in a large number ofgeographically separate locations at the 1,600-acre facility.IBEW contends that each of the Employer's divisions is a self-contained industrial unit and that the work of the Atomics Interna-tional division is so different from the work of the Employer's otherLos Angeles divisions that there is no community of interest be-tween the research and development employees of Atomics Interna-tional and the other employees of the Employer.However, the Em-ployer adduced considerable evidence to show the high degree ofcentralization and integration of its Los Angeles operations both atthe executive office and plant level.The Employer's general office hassole responsibility for the Employer's legal and accounting affairs,labor negotiations and personnel administration, wage and salary con-trols, and numerous other matters all-of which are uniform through-out the Los Angeles area. Each division manager is a vice presidentof the Employer and reports to the executive vice president of theEmployer who is responsible for the coordination of various divi-sional activities.Furthermore, the Employer's various divisions do not operate asself-contained industrial units.The specific research and develop-ment areas that the Employer works in are centrally determined andthen are assigned to the one or more divisions of the Employer thatare best staffed and equipped for the work.There is also a substan-tial amount of interdivisional work authorizations in the Los Angelesarea.In fiscal 1958, these authorizations totaled nearly $98,000,000and in fiscal 1959 they rose to nearly $132,000,000.Not only is thesame type of work performed at several divisions, but a number ofspecific types of work are performed by one division for all the others.Although IBEW contended that the work performed by AtomicsInternational employees on radioactive materials placed them in aspecial category deserving of separate representation, there was evi-dence that employees of all the Los Angeles area divisions work inthe field of nuclear energy and work on or with radioactive materials.Furthermore, the safety and health regulations that must be com-plied with by the Atomics International research and developmentemployees are not unique but rather are the same as regulations gov-erning all employees who deal with radioactive materials.The Em-ployer has Atomic Energy Commission licenses for all its divisionspermitting each division to obtain, use, and dispose of radioactivematerials.The Employer also has a radiological safety officer in eachdivision.The majority of the employees sought by IBEW are located at theSanta Susana facility which the Board has found to be an integral NORTH AMERICAN AVIATION, INC.401-part ofthe Employer'sLosAngelesarea operations6Since thatBoard determination in 1958, Santa Susana has become an even moreintegratedpart of the Employer's operations.Employees at SantaSusana work in the samedepartments and under the same supervisionas employeesat the Employer's facilitiesin Canoga Park. In fact,there are no department heads at SantaSusana; all are located atCanoga Park.The record shows that there are 174 employees in the proposedIBEW unit who hold job classifications that are not in existence inany other plant or facility of the Employer.On the other hand, thereare 1,401 unrepresented employees in 45 departments in the Employ-er's variousLos Angeles divisions who hold the same job classifica-tions as anumber of the employees in -the proposed IBEW unit.Furthermore, there are 1,980 represented employees in 111 depart-ments in theEmployer's various Los Angeles divisions who hold thesame job classifications as a number of the employees in the proposedIBEW unit. All employees holding the same job classification havesimilar skillsand work with the same tools regardless of the plant,facility, or division in which they work.Employees are freely transferred between facilities and divisions inthe Los Angelesarea so asto permit the most efficient utilization ofmanpower. Between July 1, 1959, and June 29, 1960, there have been79 movements of employees to the proposed IBEW unit and 39 move-mentsof employees from the proposed unit.A total of 101 of the 362employees sought by IBEW have a work record in at least one otherdivision of the Employer.Much of the work performed by employees in the proposed IBEWunit does not differ in any significant degree from work performedby other represented and unrepresented employees of the Employer.Of the 25 job titles covering the employees in the IBEW petition, 11are the same as job titles recognized by the Employer in its currentcollective-bargaining agreement with UAW.As the Employer's re-search and development work reaches the production stage, the Em-ployer frequently transfers research and development employees toproduction and maintenance units.Within the unit sought by IBEWare 40 employees of department 704 of Atomics International whowork at Canoga Park and whom the Employer had decided to trans-fer to the UAW bargaining unit before the petitions in the presentcase were filed.All of the employees sought by IBEW are employed in the en-gineering departments of the Employer.The only engineering de-5North American Aviation,Inc,120NLRB 1155,1158.As the Palmdale operationshave never been included in the Los Angeles area bargaining unit, the existence of aseparate unit at Palmdale affords no support for IBEW's argument that a unit limited tothe research and development employees of Atomics International,which has always beena part of the Los Angeles area bargaining unit, is appropriate.599198-62-vol. 131-27 402DECISIONS OF NATIONAL LABOR RELATIONS BOARDpartmentemployees currently represented by any other labor organ-ization arethe welders.The employees sought by IBEW "thereforerepresent only 362 of the approximately 2,700 nontechnicalemployeesof the Employer's engineeringdepartments in the Los Angeles area.With respect to the IUOE petition, the group sought comprises aresidual unit of all unrepresented production and maintenance em-ployees at the Employer's Santa Susana facility. IUOE contendsthat in 1958 the Board indicated that such a unit might be appropri-ate, 6 and that the unit still exists in substantially the same form.Both UAW and the Employer contend that the requested unit is notreally a residual unit because there are a large number of nontech-nical employees at Santa Susana outside the requested unit perform-ing similar work, and that, in any event, the integration of SantaSusana with the Employer's other facilities requires the employees inthe requested unit to be represented as part of the established multi-plant bargaining unit.At the present time, only a small number of the employees at SantaSusana are represented by a labor organization.These representedemployees are the maintenance electricians, the welders, and one sta-tionary engineer, all of whom are represented together with all othersimilarly situated employeesas partof their respective multiplantLos Angelesareabargaining units.There is a total of 976 ° unrepre-sented nontechnical employees at Santa Susana.Of these 976 unrepre-sented employees, 209 are covered by the IUOE petition and 187 areemployees of Atomics International who are covered by the IBEWpetition.The remaining 580 employees work in departments 596and 591 which bear the title "engineering departments" on theEmployer's organization chart.This last group of employees is notcovered by either petition.The 209 employees sought by IUOE hold 42 different classificationsand are scattered among 10 different departments.Thirty-four ofthese employees are employed by the Atomics International divisionand the remainder by the Rocketdyne division.All employees coveredby the IUOE petitionare inthe same departments as employees hold-ing the same classifications at the Employer's DeSoto facility, andthereis a regulartransfer of employees between Canoga Park andSanta Susana.The employees requested by IUOE are, in many in-stances, subject to the same supervision as similarly situated em-ployees at Canoga Park. They are also subject to the same uniformcompany policies dealing with employment matters and working con-ditions as the employees sought by IBEW.There is a considerable amount of testimony in the record dealingwith the work of employees in the engineering departments 591 and9North Amrtican Aviation, Inc.,120 NLRB 1155, 1158.7 Excludedfrom this number are office clerical employees,professionalemployees,guards,and supervisors. NORTH AMERICAN AVIATION,INC.403596 and the alleged similarity of much of this work to the work ofemployees sought to be represented by IUOE.UAW contended thatbecause of this similarity of work performed,any unit that omittedthe employees of departments 591 and 596 would be inappropriate.When UAWwas first certified as collective-bargaining representa-tive of the Employer's production and maintenance employees in 1941,employees of the engineering department were specifically excludedfrom the unit found appropriate.$Engineering department em-ployees, except for welders,have remained unrepresented down to thepresent time.In 1958 when the Board found that the production andmaintenance employees at Santa Susana might constitute an appro-priate residual unit, it did so on the ground that these employees werethe only "unrepresented employees"in the Employer's operations.What the Board meant,of course,was that the production and main-tenance employees at Santa Susana were the only unrepresentedpro-duction and maintenanceemployees of the Employer.For there were,and are, nearly 3,000 nontechnical employees of the Employer's engi-neering department in the Los Angeles area who have never beenrepresented.It does not appear that the Board has ever examinedclosely the actual work of these engineering department employeesin the many Board decisions involving this Employer.The Boarddecision in 1958 that the unrepresented production and maintenanceworkers at Santa Susana might constitute an appropriate residualunit does not preclude the Board from reexamining its position in thelight of what the present record reveals to be the relationship betweenthe production and maintenance employees and the nontechnical em-ployees of the engineering department.9On thisrecord, it is clear that there is a great deal of work per-formed by employees assigned to the engineering department whichis similar both in nature and in the skills required, to work performedby production and maintenance employees.In addition to this simi-larity of work performed and skills utilized,the production and main-tenance employees at Santa Susana have numerous common interestsin terms of benefits and working conditions with the nontechnicalemployees of the engineering departments at Santa Susana and vir-tually no dissimilar interests that would justify their separate repre-sentation.Indeed, the record reveals instances where the employeesof departments covered by the IUOE petition had greater work con-tacts with employees of departments 591 and 596 than with employeesworking in other departments covered by theIUOEpetition.Itwould be unrealistic for the Board to find that the production andmaintenance employees at Santa Susana constitute an appropriateresidual unit when the result of such a finding wouldbe to leave un-8North American Aviation, Inc.,29 NLRB 148.9 The Baltimore Transit Company,etat., 92NLRB 688, 694. 404DECISIONS OF NATIONAL LABOR RELATIONS BOARDrepresented over 750 employees at Santa Susana who have numerouscommon interests with the employees sought by IUOE.In view of the foregoing and the record as a whole, we find that thegroups of employees requested by both IBEW and IUOE compriseonly small segments of a large group of unrepresented employees whoperform similar work, hold similar classifications, and with whom theemployees sought to be represented have many common interests. Inlight of these facts and the further facts that the Employer's opera-tions are highly integrated and that collective bargaining for all theEmployer's represented employees in the Los Angeles area bargainingunit has always been on a multiplant basis, we find that the units re-quested by IBEW and IUOE are inappropriate for purposes of col-lective bargaining.Furthermore, as the Santa Susana facility is anintegral part of the Employer's other Los Angeles operations and ascollective bargaining for the represented employees of the Employerhas always been multiplant in scope, any appropriate residual unitshould be coextensive with the multiplant unit and not merely coex-tensive with one of the Employer's facilities.'°[The Board dismissed the petitions.]CHAIRMANMCCULLOCHand MEMBER BROWNtook no part in theconsideration of the above Decision and Order.10The Loa Angeles Statier HiltonHotel, 129 NLRB 1349.FWD CorporationIandOffice and Professional Workers Local15, affiliated with Associated Unions of America,Petitioner.Case No. 12-R-451.May 2, 1961SUPPLEMENTAL DECISION AND ORDEROn March 31, 1942, following a consent election, the Board certifiedthe Petitioner as the collective-bargaining representative of the fol-lowing employees : "All office, local sales, technical and other salariedemployees of the Employer, excluding executives, supervisory em-ployees, department heads, confidential employees, field sales andservicemen, employees in branch offices, and deputized guards undersupervision of federal agencies."On July 29, 1960, the Petitioner requested the Board to clarify itscertification by finding that certain employees, classified as "staff orconfidential" are included within the certified unit.On October 20,1960, the Board remanded the matter to the Regional Director for theTwelfth Region for the purpose of receiving evidence on the issues1The names of the Employer and Petitioner appear as amended at the hearing.131 NLRB No. 55.